DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 9, 11-14, 17-21 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 12-16, 22, 23, 25 and 30 of U.S. Patent No. 10,609,208. Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claims 1 in combination with dependent claim 2, claim 19 in combination with dependent claim 21, and claim 20 in combination with dependent claim 23 are broader in scope than independent claims 1, 25 and 30 of U.S. Patent No. 10,609,208. Both claimed inventions are directed to determining usage of a device has reached a quote restriction and provides notification to user of the device.
Instant dependent claims 3, 9, 11-14, 17, 18 are essentially identical to dependent claims 16, 6, 12-15 and 22 of U.S. Patent No. 10,609,208, respectively.

Claims 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,609,208 in view of Sharma et al. (US 2019/0114603 A1, hereinafter Sharma). 

Regarding claims 4-5, claim 1 of U.S. Patent No. 10,609,208 disclose limitations of instant claims 4-5, except the at least one processor is further configured to: display, in response to determining that the usage has reached the time-based quota for the category, an overlay over the user interface of at least one of the applications or websites in the category, wherein overlay comprises a user interface for requesting an increase of the time-based quota.
In an analogous art, Sharma discloses after free viewing period of video content has expired, a paywall is presented with option for user to make payment (Abstract), wherein after viewing content from the content provider for a threshold period of time (regardless of the chosen channel), a paywall can be provided by the content provider for display in application interface (paragraph 37). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a paywall as suggested by Sharma as notification of instant claim 1 in order to prevent user from viewing content when allocated quota has been reached. 
 
Claims 1-3, 9-13 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-13 and 17-20 of U.S. Patent No. 11,005,986. Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claims 1, 19 and 20 are broader in scope than independent claims 1, 19 and 20 of U.S. Patent No. 11,005986. Both claimed inventions are directed to determining usage of a device has reached a quote restriction and provides notification to user of the device.
Instant dependent claims 2, 3, 9-13, 17 and 18 are essentially identical to dependent claims 2, 3, 9-13, 17 and 18 of U.S. Patent No. 11,005,986, respectively.

Specification
The disclosure is objected to because of the following informalities: The use of the terms WI-FI, BLUETOOTH, and ZIGBEE, which are trade names or marks used in commerce, have been noted in this application. The terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. (See MPEP 608.01(v) II.).
Appropriate correction is required.


Claim Objections
Claims 10 and 19 are objected to because of the following informalities:  
Claim 10 recites “the second device and the second device” in line 4 of claim 10.
Claim 19 recites “code to receive indicating a usage” in line 4 of claim 19. It appears ---data-- is missing before “indicating”, based on similar recitation in claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 20, 23 and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raleigh et al. (US 2017/0201850 A1, hereinafter Raleigh).

Regarding claim 1, Raleigh discloses a device (Abstract, child device), comprising: 
a memory (paragraphs 331 and 438, memory); and 
at least one processor (paragraph 331 and 438, service processor) configured to: 
receive a time-based quota for device usage by a first user (paragraph 867, “The master device subscriber and secondary device subscriber each receive a notification that that the devices are now associated with the master service account, device group, or multi-device service plan. Optionally, the network (or the master device subscriber) can assign usage quotas to the secondary device 100B”; paragraph 727, “In some embodiments, the “child” device is referred to a “secondary” device”; paragraphs 772-774 and 875, minutes (time-based quota) being shared by the master device and the child device); 
obtain data indicating a usage by the first user on the device (paragraph 888, “the usage information delivered to or displayed on the device is different for the master subscriber and the child subscriber. For example, in some embodiments, the master subscriber can view total plan usage, his own usage and usage by subscriber associated with the shared plan, while the child subscriber can only view his own usage”); 
determine that the usage has reached the time-based quota; and provide, at an application launch interface, an indication that the time-based quota has been reached by the first user (paragraph 879, “the master device subscriber may desire to set up notifications for secondary users to alert them when they are reaching plan allowances”, such that the secondary device determines usage is reaching plan allowance and a notification is provided to user; paragraph 873, “notification is delivered to the device agent for presentation through a user interface of the secondary device” and paragraph 971, service launch object on device UI (i.e., notification is provided via application interface)).

Regarding claims 2 and 3, Raleigh further discloses the time-based quota is with respect to a category of applications, websites or device-level functions, wherein the category is based on a particular topic, and wherein the category comprises a predefined set of one or more applications, websites or device-level functions corresponding to the particular topic (paragraph 875, quota for different types of applications or websites and topics such as streaming audio or video).

Regarding claim 6, Raleigh further discloses the indication comprises an icon that indicates that access is restricted (paragraph 672, “an alert icon 10546 indicates to the user when an amount of recent service usage for a service plan exceeds a service usage amount available”).


Regarding claim 20, Raleigh discloses a method (Abstract) comprising: 
receiving, by a first device, a time-based restriction for usage by a first user on the first device (paragraph 867, “The master device subscriber and secondary device subscriber each receive a notification that that the devices are now associated with the master service account, device group, or multi-device service plan. Optionally, the network (or the master device subscriber) can assign usage quotas to the secondary device 100B”; paragraph 727, “In some embodiments, the “child” device is referred to a “secondary” device”; paragraphs 772-774 and 875, minutes (time-based quota) being shared by the master device and the child device); 
determining that the usage by the first user violates the time-based restriction; and providing, in response to the determining, at least one of: an indication in association with a launch entry point of an application, or an overlay over a user interface of the application, indicating that the time-based restriction has been violated by the first user (paragraph 879, “the master device subscriber may desire to set up notifications for secondary users to alert them when they are reaching plan allowances”, such that the secondary device determines usage is reaching plan allowance and a notification is provided to user; paragraph 873, “notification is delivered to the device agent for presentation through a user interface of the secondary device” and paragraph 971, service launch object on device UI (i.e., notification is provided via application interface)).

Regarding claims 23 and 24, Raleigh further discloses the time-based restriction is with respect to a category of applications, websites or device-level functions, wherein the category is based on a particular topic, and wherein the category comprises a predefined set of one or more applications, websites or device-level functions corresponding to the particular topic (paragraph 875, quota for different types of applications or websites and topics such as streaming audio or video).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4, 5, 9, 10, 12-14, 19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raleigh in view of Sharma et al. (US 2019/0114603 A1, hereinafter Sharma).

Regarding claims 4 and 5, Raleigh discloses the limitations of claim 1 as applied above. Raleigh further discloses usage information is provided by overlaying another graphic or overlaying a notification message (paragraph 1033) and the notification includes an option for the secondary device subscriber to request for increase quota allocation (paragraph 897), wherein “notification can include an option for the secondary device subscriber to purchase additional service just for him” (paragraph 881).
Raleigh does not expressly disclose the at least one processor is further configured to: display, in response to determining that the usage has reached the time-based quota for the category, an overlay over the user interface of at least one of accessing the applications or websites in the category, wherein overlay comprises a user interface for requesting an increase of the time-based quota.
In an analogous art, Sharma discloses after free viewing period of video content has expired, a paywall is presented with option for user to make payment (Abstract), wherein after viewing content from the content provider for a threshold period of time (regardless of the chosen channel), a paywall can be provided by the content provider for display in application interface (paragraph 37). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a paywall as suggested by Sharma as notification of Raleigh in order to prevent user from viewing content when allocated quota has been reached. 

Regarding claim 9, Raleigh in view of Sharma further discloses the time-based quota is set by a second user associated with a second device, and wherein receiving the time-based quota comprises receiving data indicating the time- based quota, access of which is limited to the device and the second device (see Raleigh, paragraph 875 and 877, master device subscriber set limit and curfews for shared service plan for secondary device).

Regarding claim 10, Raleigh in view of Sharma further discloses the at least one processor is further configured to: provide data indicating the usage to the second device, such that access to the usage is limited to the device, the second device and the second device (see Raleigh, paragraphs 877 and 878, service plan being shared by master device and secondary device; paragraph 888, usage data is provided to master device for the master subscriber to view total plan usage).

Regarding claim 12, Raleigh in view of Sharma further discloses the at least one processor is further configured to: receive an indication of authorization by the second user to adjust the time-based quota; and adjust, in response to receiving the indication, the time-based quota (see Raleigh, paragraph 881, secondary device subscriber requests for additional quota, and the master device subscriber responds).
Regarding claim 13, Raleigh in view of Sharma further discloses receiving the indication comprises: receiving, locally at the device, user input of an authentication to authorize adjusting the time-based quota (see Raleigh, paragraph 879, notification for requesting master device to purchase additional service; paragraph 881, notification is actionable by the master device subscriber, such that the master device user can take action (input) on the master device).
Regarding claim 14, Raleigh in view of Sharma further discloses receiving the indication comprises: receiving, from the second device, the indication of authorization by the second user to adjust the time-based quota (see Raleigh, paragraph 881, secondary device subscriber requests for additional quota, and the master device subscriber responds).

Regarding claim 19, Raleigh discloses a computer program product comprising code stored in a non-transitory computer-readable storage medium (Abstract and paragraph 331), the code comprising: 
code to receive, at a first device, a time-based restriction for usage by a first user (paragraph 867, “The master device subscriber and secondary device subscriber each receive a notification that that the devices are now associated with the master service account, device group, or multi-device service plan. Optionally, the network (or the master device subscriber) can assign usage quotas to the secondary device 100B”; paragraph 727, “In some embodiments, the “child” device is referred to a “secondary” device”; paragraphs 772-774 and 875, minutes (time-based quota) being shared by the master device and the child device); 
code to receive indicating a usage by the first user on the first device (paragraph 888, “the usage information delivered to or displayed on the device is different for the master subscriber and the child subscriber. For example, in some embodiments, the master subscriber can view total plan usage, his own usage and usage by subscriber associated with the shared plan, while the child subscriber can only view his own usage”); 
code to determine that the aggregated usage by the first user on the first device violates the time-based restriction; and code to provide, in response to the determining, an overlay over a user interface of at least a first application corresponding to the time-based restriction indicating that the time-based restriction has been violated by the first user (paragraph 879, “the master device subscriber may desire to set up notifications for secondary users to alert them when they are reaching plan allowances”, such that the secondary device determines usage is reaching plan allowance and a notification is provided to user; paragraph 873, “notification is delivered to the device agent for presentation through a user interface of the secondary device” and paragraph 971, service launch object on device UI (i.e., notification is provided via application interface)).
Raleigh further discloses usage information is provided by overlaying another graphic or overlaying a notification message (paragraph 1033) and the notification includes an option for the secondary device subscriber to request for increase quota allocation (paragraph 897), wherein “notification can include an option for the secondary device subscriber to purchase additional service just for him” (paragraph 881).
Raleigh does not expressly disclose providing an overlay over a user interface of at least a first application corresponding to the time-based restriction indicating that the time-based restriction has been violated by the first user.
In an analogous art, Sharma discloses after free viewing period of video content has expired, a paywall is presented with option for user to make payment (Abstract), wherein after viewing content from the content provider for a threshold period of time (regardless of the chosen channel), a paywall can be provided by the content provider for display in application interface (paragraph 37). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a paywall as suggested by Sharma as notification of Raleigh to prevent user from viewing content when allocated quota has been reached. 
Regarding claims 21-22, Raleigh in view of Sharma further discloses the time-based restriction is with respect to a category of applications, websites or device-level functions, wherein the category is based on a particular topic, and wherein the category comprises a predefined set of one or more applications, websites or device-level functions corresponding to the particular topic (see Raleigh, paragraph 875, quota for different types of applications or websites and topics such as streaming audio or video).

Allowable Subject Matter
Claims 11, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/            Primary Examiner, Art Unit 2645